Exhibit 10.1

 

 



Promissory Note

 



USD $150,000.00   Due: ON DEMAND

 

FOR VALUE RECEIVED, the undersigned hereby acknowledges itself indebted to
Crystal Falls Llc(the “Lender”) and promises to pay to or to the order of the
Lender at New York, New York or as otherwise directed in writing by the Lender,
the principal sum of $150,000.00 in lawful money of the United States of America
with no interest thereon.

 

The entire principal sum shall be paid on demand.

 

The Borrower may pay the principal sum at any time without penalty.

 

The Lender may assign all of its right, title and interest in, to and under this
promissory note. All payments required to be made hereunder shall be made by the
Borrower without any right of setoff or counterclaim.

 

DATED: June 13, 2014

 

 

EUROCAN HOLDINGS LTD.

 

 

 

Per: /s/ Michael Williams                

Michael Williams

President

